Name: Council Regulation (EEC) No 1551/79 of 24 July 1979 fixing, for the 1979/80 marketing year, the list of Community regions which qualify for aid in respect of durum wheat and fixing the amount of such aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 26. 7 . 79 Official Journal of the European Communities No L 188/7 COUNCIL REGULATION (EEC) No 1551 /79 of 24 July 1979 fixing , for the 1979/80 marketing year, the list of Community regions which qualify for aid in respect of durum wheat and fixing the amount of such aid with a low yield in order to maintain the level of producers' incomes in those areas, HAS ADOPTED THIS REGULATION : Article 1 For the 1979/80 marketing year, the aid for durum wheat provided for in Article 10 of Regulation (EEC) No 2727/75 shall be granted in the Community regions listed in the Annex hereto . Such aid shall be 77-31 ECU per hectare . Article 2 Regulation (EEC) No 1 259/78 (5 ) is hereby repealed . Article 3 This Regulation shall enter into force on 1 August 1979 . THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organiza ­ tion of the market in cereals ('), as last amended by Regulation (EEC) No 1 547/79 (2 ), and in particular Article 10 (2) thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parlia ­ ment (3 ), Having regard to the opinion of the Economic and Social Committee (4 ), Whereas, while providing for the maintenance of durum wheat production at its present level , the production thereof should be encouraged only in areas This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 24 July 1979 . For the Council The President J. GIBBONS (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2 ) See page 1 of this Official Journal . (3 ) OJ No C 93, 9 . 4 . 1979 , p. 49 . (4 ) Opinion delivered on 4 and 5 April 1979 (not yet published in the Official Journal). p) OJ No L 156, 14 . 6 . 1978 , p. 9 . No L 188 /8 Official Journal of the European Communities 26 . 7 . 79 ANNEX ITALY  administrative regions Abruzzo Basilicata Calabria Campania Lazio Marche Molise Puglie Sardegna Sicilia Toscana Umbria  mountainous areas and less-favoured areas within the meaning of Directive 75/268/EEC ('). FRANCE  ONIC administrative regions Marseille Toulouse  departments Ardeche DrÃ ´me (') OJ No L 128, 19 . 5 . 1975, p. 1 .